           Case 1:19-cr-00125-ABJ Document 7 Filed 04/12/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          :
UNITED STATES OF AMERICA                  :
                                          :
      v.                                  :                   Case No. 1:19-CR-00125 (ABJ)
                                          :
Gregory B. Craig,                         :
                                          :
             Defendant.                   :
                                          :
__________________________________________:

                                 NOTICE OF APPEARANCE

       By and through the Assistant Attorney General for the National Security Division of the
Department of Justice, I hereby give notice to the Clerk of the Court and all parties of record that
I am admitted to practice in this Court, and I appear in this case as counsel for the United States
of America.

                                              Respectfully submitted,

                                              JOHN C. DEMERS
                                              Assistant Attorney General
                                              National Security Division


                                              By:    /s/ JASON MCCULLOUGH
                                              Jason B.A. McCullough
                                              U.S. Department of Justice
                                              National Security Division
                                              950 Pennsylvania Avenue, NW
                                              Washington, D.C. 20530
                                              Telephone: 202-233-0986
                                              DCBN 998006
                                              NYBN 4544953
